DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, filed on 11/5/2020, with respect to amended independent claim(s) 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made, and response to the arguments have been fully incorporated into the claim rejection set forth below in this office action.
Applicant’s arguments pertinent to “teaches away” are not convincing because acknowledgement in the prior art of something undesirable or underachieving is not the substitution for non-obviousness. Something underachieving does not make the device inoperable for its intended purpose as alleged by the applicant.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 17, it fails to further limit the subject matter of the claim upon which it depends (claim 1). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US publication 2012/0000512 A1), hereinafter referred to as Shimizu512, in view of Zhou et al. (US publication 2008/0254203 A1), hereinafter referred to as Zhou203, and further in view of Huang et al. (US publication 2015/0175471 A1), hereinafter referred to as Huang471.

Regarding claim 1, Shimizu512 teaches a method of depositing a SiN film onto a flexible substrate (fig. 3-4 and related text) comprising the steps of: providing the flexible substrate (glass substrate 10 (does not explicitly teach glass substrate is flexible), [0040], fig. 4); and depositing the SiN film onto the flexible substrate in a plasma enhanced chemical vapour deposition (PECVD) process using SiH4, N2 and H2 ([0057-0060]) in which the temperature of the substrate is 200°C or less and SiH4 is introduced into the PECVD process at a flow rate of greater than 100 sccm ([0060]). Claimed range of substrate temperature and flow rate of SiH4 overlap prior art’s (Shimizu512) range and as Shimizu512 show ranges and thus renders obvious that these values are something that can be optimized and thus is a result-effective variable. So it is obvious to one of ordinary skill in the art before the effective filing date of claimed invention to determine the workable or optimal value through routine experimentation and optimization to obtain optimal or desired characteristics of the deposited film. It has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05-2144.07.
Shimizu512 does not explicitly teach depositing the SiN film using SiH4, N2 and H2 and in an absence of NH3.
Zhou203 teaches depositing the SiN film using SiH4, N2 and H2 and in an absence of NH3 ([0047-0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Shimizu512 with that of Zhou203 so that depositing the SiN film in a plasma enhanced chemical vapour deposition (PECVD) process using SiH4, N2 and H2 and in an absence of NH3 so that hydrogen concentration of the deposited SiN layer may have suitable film properties for use as an ARC/passivation layer ([0047]).
Shimizu512 and Zhou203 do not explicitly teach glass substrate is a flexible substrate.
Huang471 teaches a glass substrate is a flexible substrate ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Shimizu512 and Zhou203 with that of Huang471 so that depositing a SiN film onto a flexible substrate for a variety of applications, for example, e-papers, flexible solar cells, touch panels, and OLED displays ([0002]).
Regarding claim 2, Huang471 teaches in which the flexible substrate comprises an OLED ([0002]).
Regarding claim 4, Huang471 teaches in which the flexible substrate is a flexible solar cell ([0002]).
Regarding claim 13-15, Shimizu512 makes it obvious the claimed limitations (see rejection of claim 1).
Regarding claim 17, Shimizu512 in view of Zhou203 teach in which the PECVD process is performed in a mixture of gases which comprise SiH4, N2 and H2 and in an absence of NH3 (see rejection of claim 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu512 and Zhou203 in view of Huang471, as applied to claim 2 above, and further in view of Wang (US publication 2018/0277376 A1), hereinafter referred to as Wang376.

Regarding claim 3, Shimizu512, Zhou203, and Huang471 disclose all the limitations of claim 2 as discussed above on which this claim depends.
Shimizu512, Zhou203 and Huang471 do not explicitly disclose in which the flexible substrate is an active matrix (AMOLED) device.
Wang376 discloses in which the flexible substrate is an active matrix (AMOLED) device ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimizu512, Zhou203, and Huang471 with that of Wang376 so that in which the flexible substrate is an active matrix (AMOLED) device in order to improve the flexible display effect ([0034]).

Claim 5-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu512 and Zhou203 in view of Huang471, as applied to claim 1 above, and further in view of Sakanaka et al. (US publication 2012/0202346 A1), hereinafter referred to as Sakanaka346.

Regarding claim 5, Shimizu512, Zhou203, and Huang471 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Shimizu512, Zhou203, and Huang471 do not explicitly disclose in which SiH4 is introduced into the PECVD process at a flow rate of greater than 200 sccm.
Sakanaka346 discloses in which SiH4 is introduced into the PECVD process at a flow rate of greater than 200 sccm ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimizu512, Zhou203, and Huang471 with that of Sakanaka346 so that in which SiH4 is introduced into the PECVD process at a flow rate of greater than 200 sccm to determine the workable or optimal value through routine experimentation and optimization to obtain optimal or desired characteristics of the deposited film. It has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05-2144.07.
Regarding claim 6-7, see rejection of claim 5.
Regarding claim 8, Shimizu512, Zhou203, and Huang471 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Shimizu512, Zhou203, and Huang471 do not explicitly disclose in which H2 is introduced into the PECVD process at a flow rate in the range 300 to 400 sccm. 
Sakanaka346 discloses in which H2 is introduced into the PECVD process at a flow rate in the range 300 to 400 sccm ([0030], overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimizu512, Zhou203, and Huang471 with that of Sakanaka346 so that in which H2 is introduced into the PECVD process at a flow rate in the range 300 to 400 sccm to determine the workable or optimal value through routine experimentation and optimization to obtain optimal or desired characteristics of the deposited film. It has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05-2144.07.
Regarding claim 9, see rejection of claim 8.
Regarding claim 10, Shimizu512, Zhou203, and Huang471 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Shimizu512, Zhou203, and Huang471 do not explicitly disclose in which N2 is introduced into the PECVD process at a flow rate of greater than 2000 sccm. 
Sakanaka346 discloses in which N2 is introduced into the PECVD process at a flow rate of greater than 2000 sccm ([0030], overlaps the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimizu512, Zhou203, and Huang471 with that of Sakanaka346 so that in which N2 is introduced into the PECVD process at a flow rate of greater than 2000 sccm to determine the workable or optimal value through routine experimentation and optimization to obtain optimal or desired characteristics of the deposited film. It has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05-2144.07.
Regarding claim 11-12, see rejection of claim 10.
Regarding claim 18, Shimizu512, Zhou203, and Huang471 disclose all the limitations of claim 1 as discussed above on which this claim depends.
Shimizu512 and Huang471 do not explicitly disclose in which the mixture of gases further comprises at least one diluent gas. 
Sakanaka346 discloses in which the mixture of gases further comprises at least one diluent gas (Ar, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shimizu512, Zhou203, and Huang471 with that of Sakanaka346 so that in which the mixture of gases further comprises at least one diluent gas to obtain optimal or desired characteristics of the deposited film ([0006]).
Regarding claim 19, Sakanaka346 teaches in which the diluent gas is a Noble gas ([0030], Ar is a noble gas).
Regarding claim 20, Sakanaka346 teaches in which the Noble gas is Argon ([0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828